                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    OCEANA, INC.,                                   Case No. 19-cv-03809-LHK (SVK)
                                   8                  Plaintiff,
                                                                                        ORDER DENYING MOTION TO
                                   9           v.                                       APPEAR TELEPHONICALLY AS
                                                                                        MOOT
                                  10    WILBUR L. ROSS, et al.,
                                                                                        Re: Dkt. No. 46
                                  11                  Defendants.

                                  12          Based on this Court’s January 31, 2020 order, Intervenor-Defendants’ motion to appear
Northern District of California
 United States District Court




                                  13   telephonically is DENIED AS MOOT.
                                  14          SO ORDERED.
                                  15   Dated: January 31, 2020
                                  16

                                  17
                                                                                                SUSAN VAN KEULEN
                                  18                                                            United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
